Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 1 of 14               PageID #: 318




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ADAM BRAKE,                               )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      2:13-cr-00160-GZS
                                          )      2:20-cv-00211-GZS
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent                  )


            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 61.) Following a guilty plea, Petitioner was convicted of

unlawful possession of a firearm; the Court sentenced Petitioner to 84 months in prison

and revoked his supervised release. (Revocation Judgment, ECF No. 42; Judgment, 2:17-

cr-00065-GZS-1 ECF No. 32.) The First Circuit affirmed. United States v. Brake, 904

F.3d 97 (1st Cir. 2018).

       Petitioner claims that given the Supreme Court’s decision in Rehaif v. United States,

139 S. Ct. 2191 (2019), his guilty plea was invalid because Petitioner was not properly

informed that the Government would have to prove that Petitioner knew of his status that

prohibited him from possessing firearms or ammunition. The Government requests

dismissal. (Response, ECF No. 65.)
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 2 of 14                          PageID #: 319




          Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request and dismiss Petitioner’s motion.

                      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          In June 2017, Petitioner was charged with possessing firearms after having been

previously convicted of an offense punishable by a term of imprisonment exceeding one

year, in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). (Information, 2:17-cr-00065-

GZS-1 ECF No. 3.)1 The information listed a 2011 conviction in the District of New

Hampshire for possession with intent to distribute oxycodone in violation of 21 U.S.C. §

841(a)(1). (Id.) Petitioner pled guilty to the firearm charge. (Plea Agreement, 2:17-cr-

00065-GZS-1 ECF No. 7). In September 2017, the Court sentenced Petitioner to eighty-

four months imprisonment. (Judgment, 2:17-cr-00065-GZS-1 ECF No. 32.) Because

Petitioner was on supervised release following the 2011 New Hampshire conviction, the

Court also revoked Petitioner’s supervised release and sentenced him to a concurrent

twenty-four-month term of imprisonment for the violation. (Revocation Judgment, ECF

No. 42.)

          Petitioner appealed from the sentence, and in September 2018, the First Circuit

affirmed. United States v. Brake, 904 F.3d 97 (1st Cir. 2018). In June 2019, the United

States Supreme Court decided Rehaif v. United States, 139 S. Ct. 2191 (2019). In June




1
    Petitioner waived his right to an indictment. (Waiver of Indictment, 2:17-cr-00065-GZS-1 ECF No. 2.)

                                                     2
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 3 of 14                PageID #: 320




2020, Petitioner filed the § 2255 motion based on the holding in Rehaif. The Government

agrees Petitioner timely filed the motion.

                                        DISCUSSION

A.     Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence

“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

                                              3
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 4 of 14                 PageID #: 321




a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.”         Berthoff, 308 F.3d at 127–28.

Procedural default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st

Cir. 2010). The First Circuit has recognized that “federal courts have the authority to

consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir.

2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v.

United States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules

developed in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at

167-68).

       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).



                                              4
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 5 of 14                  PageID #: 322




       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

“the district court did not abuse its discretion in refusing to license a fishing expedition”).




                                               5
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 6 of 14                PageID #: 323




B.     Rehaif Claim

       Under the statutory provision underlying Petitioner’s conviction, 18 U.S.C. §

922(g), it is unlawful for certain persons, including individuals with prior felony

convictions, id. § 922(g)(1), to possess a firearm or ammunition. The provision contains

three elements: (1) a status element (belonging to one of the listed categories of persons),

(2) a possession element, and (3) a jurisdictional element (in or affecting commerce).

Rehaif, 139 S. Ct. at 2196. Before 2019, courts interpreted “knowingly” in the penalty

provision (§ 924(a)(2)) to apply only to the possession element, but under Rehaif,

“knowingly” also applies to the status element. Id. “To convict a defendant, the

Government therefore must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” Id. at 2194.

       Petitioner argues that under Rehaif, his guilty plea was not voluntary because he

was not aware at the time of the plea that the Government not only had to prove that he

possessed a firearm or ammunition but also that Petitioner knew he was a felon at the time

of the possession. A guilty plea is constitutionally valid only if it is voluntarily and

intelligently entered. Brady v. United States, 397 U.S. 742, 748 (1970). Because a guilty

plea is not intelligently made when the defendant did not receive “real notice of the true

nature of the charges,” if Petitioner could demonstrate that he, counsel, and the Court

misunderstood the essential elements of a crime, his plea would likely be susceptible to a

constitutional challenge. See Bousley v. United States, 523 U.S. 614, 618 (1998).

       A central issue is the retroactive application of Rehaif.         In general, “new

constitutional rules of criminal procedure will not be applicable to those cases which have

                                             6
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 7 of 14                PageID #: 324




become final before the new rules are announced.” Teague v. Lane, 489 U.S. 288, 310

(1989). “Teague and its progeny recognize two categories of decisions that fall outside

this general bar on retroactivity for procedural rules.” Welch v. United States, 136 S. Ct.

1257, 1264 (2016). “First, new substantive rules generally apply retroactively. Second,

new watershed rules of criminal procedure, which are procedural rules implicating the

fundamental fairness and accuracy of the criminal proceeding, will also have retroactive

effect.” Id. (citations, quotations, and modifications omitted).

       The exception for new watershed rules of procedure is “extremely narrow,” and the

sole example has been the right to counsel recognized in Gideon v. Wainwright, 372 U.S.

335 (1963). See Whorton v. Bockting, 549 U.S. 406, 417–19 (2007). The exception for

substantive rules “includes decisions that narrow the scope of a criminal statute by

interpreting its terms, as well as constitutional determinations that place particular conduct

or persons covered by the statute beyond the State’s power to punish.”             Schriro v.

Summerlin, 542 U.S. 348, 351–52 (2004) (citations omitted). Because Rehaif more

narrowly interpreted the scope of a federal criminal statute, it is not subject to the Teague

rule against retroactivity.

       Even though Rehaif “is not Teague-barred” and therefore can potentially apply on

postconviction review, “there are nonetheless significant . . . hurdles” that a petitioner

might have to overcome. Bousley, 523 U.S. at 621. In general, a claim that was not raised

on appeal is procedurally defaulted. Massaro v. United States, 538 U.S. 500, 504 (2003)

(citing Frady, 456 U.S. at 167–68; Bousley, 523 U.S. at 621–22). “A prisoner may obtain

federal review of a defaulted claim by showing cause for the default and prejudice from a

                                              7
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 8 of 14                  PageID #: 325




violation of federal law,” Martinez v. Ryan, 566 U.S. 1, 10 (2012), or by showing that a

miscarriage of justice would occur because, “in light of new evidence, it is more likely than

not” that the petitioner is actually innocent of the crime. House v. Bell, 547 U.S. 518, 536–

39 (2006) (quotation omitted).

       “[T]he existence of cause for a procedural default must ordinarily turn on whether

the prisoner can show that some objective factor external to the defense impeded” the

ability to comply with the procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986).

This can occur if government interference made compliance impractical, see id., or if there

was constitutionally ineffective assistance of counsel, see Coleman v. Thompson, 501 U.S.

722, 752–53 (1991). Furthermore, if a claim “is so novel that its legal basis is not

reasonably available to counsel, a defendant has cause for [the] failure to raise the

claim . . . .” Reed v. Ross, 468 U.S. 1, 16 (1984). A petitioner cannot establish that a claim

was “not reasonably available to counsel” just because of the perception that “a claim was

unacceptable to that particular court at that particular time,” see Bousley, 523 U.S. at 622–

23, but a claim is deemed unavailable when it results from a “clear break with the past” in

a new Supreme Court case:

       First, a decision of this Court may explicitly overrule one of our precedents.
       Second, a decision may overturn a longstanding and widespread practice to
       which this Court has not spoken, but which a near-unanimous body of lower
       court authority has expressly approved. And, finally, a decision may
       disapprove a practice this Court arguably has sanctioned in prior cases.

Ross, 468 U.S. at 17 (citations, quotations, and modifications omitted). While it “present[s]

a more difficult question” when a claim implicates the third category, “[b]y definition,

when a case falling into one of the first two categories is given retroactive application, there

                                               8
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 9 of 14                                PageID #: 326




will almost certainly have been no reasonable basis upon which an attorney previously

could have urged a . . . court to adopt the position that this Court has ultimately adopted.”

Id.

        Because the Supreme Court “overturn[ed] the long-established interpretation” of §

922(g), which was “used in thousands of cases for more than 30 years,” and on which the

circuit courts were unanimous, see Rehaif, 139 S. Ct. at 2201 (Alito, J. dissenting),

Petitioner’s procedural default falls within the second Ross category.2 For that reason, the



2
  Some courts have questioned the continued vitality of the second Ross category after the Bousley Court
rejected the argument that futility can constitute cause for a procedural default, while noting that the issue
in the case was not novel because it was raised (and rejected) in many other cases. See e.g., Simpson v.
Matesanz, 175 F.3d 200, 212 (1st Cir. 1999); United States v. Moss, 252 F.3d 993, 1002 (8th Cir. 2001);
Richardson v. Lemke, 745 F.3d 258, 274 (7th Cir. 2014). The First Circuit also noted that strict rejection
of futility as cause for a procedural default could “encourage[ ] litigants to raise over and over issues
seemingly already settled in the circuit.” Brache v. United States, 165 F.3d 99, 103 (1st Cir. 1999). The
Government, citing Bousley, argues that the claim was available because defendants in other cases raised
the issue. More recently, the First Circuit reaffirmed that the Ross standard governed a court’s assessment
whether a claim was unavailable. See Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018). At least
one other circuit court has interpreted Bousley‘s rejection of futility arguments somewhat narrowly. See
Gutierrez v. Smith, 702 F.3d 103, 111–12 (2d Cir. 2012) (“futility may constitute cause where prior state
case law has consistently rejected a particular constitutional claim. Futility, however, cannot constitute
cause if it means simply that a claim was unacceptable to that particular court at that particular time”) (citing
Bousley) (citation and quotation marks omitted).

Given that Rehaif’s falls within the second Ross category, the Government’s “availability” arguments and
the cases accepting similar arguments are unpersuasive. See e.g., United States v. Bryant, No. 11 CR 765
(RJD), 2020 WL 353424, at *3 (E.D.N.Y. Jan. 21, 2020) (citing cases in previous decades for conclusion
that the knowledge-of-status argument was actually litigated and thus available, but not addressing second
Ross category or the unanimity of contrary circuit authority). In other words, even if some defendants
raised the issue before Rehaif, that alone does not prove the knowledge-of-status argument was reasonably
available in the face of widespread and longstanding contrary authority at the time of Petitioner’s guilty
plea. Although the Court in Bousley cited as evidence for an argument’s availability the fact that other
defendants had raised the argument, Bousley’s reasoning is distinguishable because in that case the lower
authority was more contemporaneous and involved a circuit split, not broad and longstanding authority
supporting the same principle. See United States v. Lowe, No. 214CR00004JADVCF, 2020 WL 2200852,
at *2 (D. Nev. May 6, 2020) (“[Petitioner] can demonstrate cause because the legal basis for his challenge
was not reasonably available in light of the broad consensus among the circuit courts before Rehaif”).
Furthermore, the Court in Bousley cited Ross without any suggestion that its reasoning was inconsistent
with or was intended to overrule the second exemplar category of unavailable claims set forth in Ross.


                                                       9
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 10 of 14                             PageID #: 327




knowledge-of-status issue was not reasonably available to Petitioner’s attorney before the

district court or on appeal. Cause thus exists to excuse that procedural default.

        To establish prejudice from the asserted violation of federal law, a petitioner must

show “a reasonable probability that, but for [the] errors, the result of the proceeding would

have been different.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (citing Strickland)

(internal quotation omitted). A petitioner “must shoulder the burden of showing, not

merely that the errors at his trial created a possibility of prejudice, but that they worked to

his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Frady, 456 U.S. at 170. In the context of a guilty plea, to establish prejudice,

the petitioner “must show that there is a reasonable probability that, but for [the] errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985); see also Lee, 137 S. Ct. at 1964.3

        Petitioner does not allege that he lacked knowledge of his felon status or that the

Government would have had difficulty convincing a jury that he knew of that status at the

time he possessed the firearms. Instead, Petitioner argues that the misunderstood elements

under Rehaif constituted a “structural error” that obviates the need for him to establish

prejudice in order to obtain postconviction relief.                Petitioner’s argument warrants a

discussion of the standard of review employed by the appellate and district courts on

postconviction review.


3
  Lee and Hill referred to prejudice in the context of an ineffective assistance of counsel claim, not in the
context of a procedural default, but there does not appear to be a meaningful difference between the two
postconviction prejudice inquiries. See Lynch v. Ficco, 438 F.3d 35, 49 (1st Cir. 2006) (“if a habeas
petitioner can meet the prejudice standard needed to establish ineffective assistance under Strickland, then
the prejudice standard under the ‘cause and prejudice’ showing to excuse a procedural default is also met”).

                                                     10
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 11 of 14                  PageID #: 328




       On direct appeal, a constitutional error may be considered harmless and thus does

not require reversal if the appellate court is assured “beyond a reasonable doubt” that the

error did not contribute to the verdict; a nonconstitutional error may be deemed harmless

if there is a “fair assurance . . . that the judgment was not substantially swayed by the error.”

United States v. Melvin, 730 F.3d 29, 39 (1st Cir. 2013) (quoting Chapman v. California,

386 U.S. 18, 23–24 (1967); Kotteakos v. United States, 328 U.S. 750, 765 (1946)). The

Supreme Court has recognized, however, that some “structural errors” should never be

deemed harmless on direct appeal because the error might result in harm unrelated to the

outcome of the trial, because the effects on the outcome of the trial are too hard to measure,

or because the error always results in fundamental unfairness. Weaver v. Massachusetts,

137 S. Ct. 1899, 1907–08 (2017).

       When there is no objection at trial, a defendant must satisfy on direct appeal the

more stringent “plain error” standard of review, which requires: (1) an error (2) that is clear

or obvious, (3) affecting the defendant’s substantial rights, and (4) seriously affecting the

fairness, integrity or public reputation of judicial proceedings. Rosales-Mireles v. United

States, 138 S. Ct. 1897, 1904–1905 (2018) (citing United States v. Olano, 507 U.S. 725

(1993)).

       Petitioner cites United States v. Gary, 954 F.3d 194 (4th Cir. 2020), in support of

his argument that he is not required to establish prejudice to obtain postconviction relief.

In Gary, the Fourth Circuit held that Rehaif errors are structural and satisfy the elements

of the plain error standard on direct appeal. Id. at 200–08. Gary is not determinative here,

however, because Petitioner’s argument conflates the harmless error and plain error

                                               11
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 12 of 14               PageID #: 329




standards on direct appeal with the prejudice inquiry on postconviction review. Although

courts sometimes use the term “prejudice” to the defendant in both contexts, the two

inquiries are not identical. See Weaver, 137 S. Ct. at 1911 (“the concept of prejudice is

defined in different ways depending on the context in which it appears”) For that reason,

the Supreme Court has noted that “a violation of the right to a public trial is a structural

error” while also holding that “when a defendant raises a public-trial violation via an

ineffective-assistance-of-counsel claim, Strickland prejudice is not shown automatically.”

Id. at 1908–11.

       Even if the appellate plain error inquiry was synonymous with the postconviction

prejudice inquiry, the relevant First Circuit authority diverges from the Fourth Circuit. See

United States v. Burghardt, 939 F.3d 397, 403–05 (1st Cir. 2019) (applying plain error

review to Rehaif error on direct appeal of a guilty plea and concluding that the error did

not satisfy the third element—affecting the defendant’s substantial rights—because the

defendant could point to nothing in the record suggesting he would have insisted on going

to trial had he been informed of the knowledge-of-status element); United States v. Lara,

970 F.3d 68, 87–88 (1st Cir. 2020) (declining to determine whether the structural nature of

a Rehaif error at trial necessarily satisfies the third element of plain error review because

even if it did, the Rehaif error did not satisfy the fourth element of plain error review—

seriously affecting the fairness, integrity or public reputation of judicial proceedings—

because there was overwhelming evidence that the knowledge-of-status element would

have been satisfied); Macarthur v. United States, No. 1:12-CR-00084-JAW, 2020 WL

7079134, at *12 (D. Me. Dec. 3, 2020) (given Burghardt and Lara, rejecting on

                                             12
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 13 of 14                              PageID #: 330




postconviction review a similar argument to Petitioner’s argument). Because Gary is only

persuasive authority4 while the First Circuit cases are binding authority, Petitioner’s

argument would fail even if plain error standard applied.

        Given the evidence concerning Petitioner’s prior conviction and his supervision by

the probation office at the time of the firearms possession, there is no reasonable probability

that proper statements of knowledge-of-status element under Rehaif would have

significantly impacted Petitioner’s decision to go to trial or plead guilty. There is also no

suggestion that Petitioner was prejudiced in any other way, including at sentencing.

Accordingly, Petitioner was not prejudiced as a result of any Rehaif-related issue or error,5

and thus Petitioner is not entitled to postconviction relief.

                                              CONCLUSION

        Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend

that the Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2255 Cases because there is no substantial showing of the denial of a constitutional

right within the meaning of 28 U.S.C. § 2253(c)(2).




4
 This Court (Woodcock, J.) noted the “increasingly outlier status of Gary.” Macarthur, 2020 WL 7079134,
at *16.
5
  For the same reason, Petitioner cannot prevail on a claim based on actual innocence. While a narrowed
interpretation of a criminal statute can create a situation where a defendant was actually innocent of the
crime as properly interpreted, see Bousley, 523 U.S. at 624 (remanding for consideration of innocence in
light of narrowed interpretation of statute), the record forecloses any likelihood of innocence in Petitioner’s
case.

                                                      13
Case 2:13-cr-00160-GZS Document 68 Filed 02/03/21 Page 14 of 14                PageID #: 331




                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.


                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

      Dated this 3rd day of February, 2021.




                                             14
